BOND, Chief Justice
(dissenting).
I am constrained in line of duty and the law applicable to the facts in this case to uphold the action of the trial couirt in sustaining the defendant’s plea of privilege. The burden being upon the plaintiffs (appellants) to establish that the defendant (appellee) had such employee, agent or representative residing in Grayson County with discretionary power in performance of services for the defendant, other than contractual, manual services as disclosed by the evidence related in the majority opinion. The plaintiffs having failed to meet such burden, the trial court was warranted to sustain the plea of privilege.
Exceptions to the venue statute are for the benefit of the plaintiff and must be strictly construed and clearly established, to deprive a person of his right to be sued in the county of his residence, and, as to cor*665porations, in the county in which their principal office is situated; and no strained construction of evidence or law should be indulged to deprive anyone of such right. Subdv. 23, Art. 1995, V.A.C.S., upon which plaintiffs rely to maintain venue in Gray-son County against the defendant’s plea of privilege to be sued in Dallas County, provides : “Corporations and Associations.— Suits against a private corporation, * * .* may be brought in the county in which its principal office is situated; * * * or in the county in which the plaintiff resided at the time the cause of action or part thereof arose, provided such corporation * * * has an agency or representative in such county; * *
“The law never presumes agency.” 2 Tex.Jur., p. 500, sec. 103. To the same effect see 3 C.J.S., Agency, § 315, p. 252. Agency is always a fact to be established to deprive a corporation of its statutory right or privilege, supra. The term “agency,” as employed in subdv. 23, has something to do with the corporate affairs of the corporation, other than matters of contractual, manual or mechanical executions. “If one is employed to perform personal service for another and his physical movements in the performance of such service are subject to the other’s control, he is a servant, while if he is employed to represent another in contractual negotiations or similar transactions, he is an agent.” 2 C.J.S., Agency, § 2, p. 1029. See Mangum v. Lane City Rice Milling Co., Tex.Civ.App., 95 S.W. 605; Talley v. Shasta Oil Co., Tex.Civ.App., 146 S.W.2d 802; Texas Power & Light Co. v. Adamson, Tex.Civ.App., 203 S.W.2d 275, 276.
In the last above cited case, the plaintiff predicated his controverting affidavit on subdv. 23 of the venue statute; and on facts much stronger for maintenance of the suit outside the domicile of the defendant corporation than are the facts here, the Texarkana Court of Civil Appeals, through Justice Harvey (subsequently a member of our Supreme Qourt), had this to say: “It is sometimes difficult to distinguish between an agent or representative and a servant or employee. Any one who does the slightest act for another might ¡be the representative of such person for the performance of that limited service if we give the term its broadest meaning. In legal contemplation, however, ‘representative’ implies something more than that. It connotes the use of at least some discretionary authority; the taking the place of the principal and acting in the furtherance of his business; the power to bind the principal in a contractual sense.”
In the opinion of the majority it is held under the related facts therein that the duties of the defendant, Southern Express, Inc., under its contract with Northeast Texas Motor Lines there were nondelega-ble duties imposed on Northeast Texas Motor Lines, and since they were not a part of the defendant’s duties as a common carrier, as a matter of law Northeast Texas Motor Lines was an “agent” or “representative” within the meaning of subdv. 23 of the venue statute. Under the terms of the contract of employment between the two aforesaid corporations, succinctly stated in the majority opinion, were slight, if any, deviations from nondelegable duties contracted in regard to auditing and inspection by the Southern Express. Be that as it may, such auditing and inspection did not destroy the relationship of the parties as contractor and contractee as related in the contract of the parties. The Northeast Texas Motor Lines, at most, was an independent contractor, and not in any way an “agent or representative” of the defendant as contemplated by the venue statute. The holding of the majority that because a non-delegable duty, slight as it may have been, exists by contract, does not make the performer an agent or representative as to confer venue in Grayson County against defendant’s plea of privilege. Such holding is a strained construction of evidence not supported by any statute or authority, to deprive the defendant of its statutory rights. Whatever evidentiary value, if any, such nondelegable duties bestowed on the Northeast Texas Motor Lines bearing on the issue of agency, was determined against the plaintiff on trial of the cause; hence ■binding >on this Court.
The judgment of the trial court should be affirmed.